Citation Nr: 0109030	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for end-stage liver 
disease, status post liver transplant, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for end-stage liver 
disease, status post liver transplant as a result of exposure 
to herbicides.


REMAND

The Board has determined that the veteran was exposed to 
Agent Orange while in Vietnam despite the fact that he has 
claimed service connection for a disorder that is not the 
subject of presumptive service connection under 38 C.F.R. 
§ 3.309 (e), because he served in the Marine Corps as an 
anti-tank assault man and because he has been awarded a 
combat action ribbon.  See McCartt v. West, 12 Vet. App. 164 
(1999).

In his substantive appeal to the Board (VA Form 9), the 
veteran indicated that his end stage liver disease had been 
diagnosed as secondary to alcohol consumption.  The veteran 
maintains that, inasmuch as alcohol was not reported to be 
the primary cause of his liver disease, the medical opinion 
of his private physician suggesting a possibility  of 
exposure to herbicides as a primary cause should be afforded 
increased credibility and service connection should therefore 
be granted.

Appellate review of the claims folder reveals that the 
veteran received a liver transplant in January 1999.  The 
records associated with that procedure reference a history of 
alcohol abuse and cirrhosis of the liver.  Both the pre-
operative and post-operative diagnoses noted end-stage liver 
disease secondary to alcohol.

In connection with the veteran's claim of service connection 
for end stage liver disease as a result of exposure to Agent 
Orange, the Board notes that the record includes a January 
1999 statement from a private physician, Steven M. Faber, 
M.D., who raises the possibility of such a relationship.  
However, to date, the veteran has not been afforded a VA 
examination which includes an opinion as to the etiology of 
his liver disease.

With respect to the claim of entitlement to service 
connection for end stage liver disease based on a theory that 
the disorder is related to exposure to Agent Orange, the 
Board observes that the statutory presumption that certain 
diseases are the result of exposure to an herbicide in 
service is inapplicable with respect to liver disease.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2000).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to a herbicide agent.  38 U.S.C.A. 
§ 1116(b)(1); 61 Fed.Reg. 41368-41371 (1996).  Moreover, the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, has specifically indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for a number of diseases, including liver disease.  
61 Fed.Reg. 41442-41449 (1996).  Still, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.309 
(e) does not preclude him from establishing service 
connection by way of proof of actual direct causation.  The 
veteran may attempt to establish his claim through the 
submission of an independent medical opinion which is deemed 
by the RO or the Board to be persuasive of the position that 
the veteran's end stage liver disease is, in all likelihood, 
attributable to service.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). This opinion can, and will, be weighed 
against the findings of the Secretary.  
In addition, because cirrhosis of the liver is a disease 
subjective to presumptive service connection under 38 C.F.R. 
§ 3.309 if it is shown to be manifest to a degree of 10 
percent or more within the first post-service year, the 
veteran may establish entitlement to service connection on 
that basis.

The veteran has submitted a January 1999 statement from his 
private physician, Dr. Faber, who appears to suggest a 
possible relationship between the veteran's liver disease and 
his period of military service, including exposure to the 
herbicide Agent Orange.  Dr. Faber did not comment as to the 
onset of the veteran's cirrhosis of the liver or whether it 
was related to the veteran's period of service or appeared to 
the necessary degree within the first post-service year.

Where the record before the Board is inadequate, a remand is 
required.  In this instance, the Board finds it appropriate 
to afford the veteran a VA examination to assess the nature 
and likely etiology of his liver disease.  Moreover, it is 
appropriate to ascertain the approximate onset of the 
veteran's cirrhosis of the liver for consideration of 
presumptive service connection.  Despite the evidence of 
record which relates the veteran's liver disease to alcohol, 
there is also a medical opinion which suggests that the 
veteran's military service may have played some role in the 
development of his liver disease.  As such, a VA examination 
is warranted.  On remand, it is emphasized that the 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board further finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to submit documentation of the 
onset of his cirrhosis of the liver, 
either in service or within one year of 
his discharge from service.  All records 
should be associated with the claims 
folder.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
his end stage liver disease since his 
liver transplant in January 1999.  Based 
on his response, and with appropriate 
authorizations, the RO should obtain for 
association with the claims folder all 
pertinent treatment records from any 
facility identified by the veteran which 
have not already been placed in the 
claims folder.  If the RO is unable to 
obtain records from any sources 
identified by the veteran, he should be 
so notified.

3.  Thereafter, the veteran should be 
afforded VA examination to determine the 
nature and etiology of his liver disease.  
All clinical findings should be reported 
in detail and the claims folder must be 
made available to the examiner for 
review.  Based on the examination and 
review of the claims folder, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's liver disease had its 
onset in service or is otherwise related 
to service.  In addition, the VA examiner 
should offer a medical opinion as to 
whether the veteran's cirrhosis of the 
liver was manifest within the first post-
service year.  The VA examiner should 
also comment specifically on the medical 
opinion of Dr. Faber dated in January 
1999 which appears to suggest a possible 
nexus between the veteran's liver disease 
and Agent Orange exposure during service.  
A complete rationale for all opinions 
expressed must be provided.

4.  Thereafter, the RO should again 
review the veteran's claim, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate SSOC and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


